                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

GEORGE MENDOZA and
RON R. ROWLETT,

               Plaintiffs,

v.                                                                           Civ. No. 18-1020 GJF

DOÑA ANA COUNTY,

               Defendant.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiffs’ Complaint for Violation of Civil

Rights filed November 2, 2018 (“Complaint”). ECF No. 1.

       Plaintiffs allege that Defendant Doña Ana County “violated my constitutional rights under

the Amendments of 5, 7, 8 and 14th Discrimination against the elderly, disabled and race.” Id.

Plaintiffs also allege that at least one of them was “[f]alsely arrested with no evidence; no Miranda

rights were read to me; illegally evicted from owned property . . . malicious abuse of process by

law enforcement.” Id. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted

for the following reasons.

       First, the Complaint fails to state a claim under 42 U.S.C. § 1983 against Defendant Doña

Ana County. “To hold a local government liable under § 1983, a plaintiff must prove: ‘(1) a

municipal employee committed a constitutional violation, and (2) a municipal policy or custom

was the moving force behind the constitutional deprivation.’” McLain v. Sheriff of Mayes County,

595 F. App’x, 748, 753-753 (10th Cir. 2014) (unpublished) (citing Myers v. Okla. Cnty. Bd. of

Cnty. Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) and Monell v. Dep’t of Soc. Servs., 436 U.S.
658, 694 (1978)). There are no factual allegations in the Complaint alleging that a Doña Ana

County policy or custom was the moving force behind the alleged constitutional deprivations.

       In addition, Plaintiffs’ conclusory allegations that they were discriminated against because

of their age, disability and age are not sufficient to state discrimination claims. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting factual

averments are insufficient to state a claim on which relief can be based . . . [and] in analyzing the

sufficiency of the plaintiff's complaint, the court need accept as true only the plaintiff's well-

pleaded factual contentions, not his conclusory allegations”). Plaintiffs offer no factual allegations

supporting their discrimination claims and do not cite the legal basis for their claims.

       Furthermore, Plaintiffs’ allegations fail to state with any particularity what each person did

to Plaintiff, when those persons committed these alleged unspecified actions, or how those actions

harmed Plaintiff. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cnty Just. Ctr., 492

F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a complaint must explain

what each defendant did to him or her; when the defendant did it; how the defendant’s action

harmed him or her; and, what specific legal right the plaintiff believes the defendant violated.”).

       IT IS THEREFORE ORDERED that on or before December 21, 2018, Plaintiffs shall

either file an amended complaint or show cause why the Court should not dismiss this case for

failure to state a claim. Failure to timely file an amended complaint or to show cause may result

in the dismissal of this case without prejudice.




                                               _____________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE



                                                   2
